;).
,;
            OFFICE OF THE AITORNEY         GENERAL OF ?TxAf3
                                  AUSTIN
\‘




      Honornble 1. C. uaVVM.rter
      County nuaitor
      Hunt county
      @reanvllle,  Tams
      Dear Sir:                  Opinion I&l 04974
                                 Rer 18 it ‘Issal to ;.ag for type-
                                         writers and 30rzanant reoord
                                         books out of the oourthouea
                                         and jail fund?
                                      ‘,
                Your letter   of !3eptkbar 13, 1941, rsquentlng an
      apinion of’ this dsportmnt    on the abovn, etritlsd question
      reads aa follower

                 Tleaue advise 88 to rvhcthor or not Lt.
           is logal to pay for tyDearlters  and permanent
           record books out of tho Courthouse end iTal1
           Fund.?
                   .Seotion 9, Axlhcle 8 of tho State Constitution
      presorlbea     the maxlmm mte of taxee for :-enoral ~ur~osoe,
      for roads anb brldqes,      far juries end for perrnanaat lr,prove-
      manta, respectively*       The noniem orlsin& from tnxt~.e lovied
      and oollected     fe. each of the enuwratsd pur:Joooa are oon-
      rstitutlonal    funds: ,and the Coromldsionors* Court hea no gowor
      to transfer     monap from one fund to anothnr, end to. cxcend
      for ona Furpose Lox zonoy raleod ostenelbly       Car enotk3r
      $%lxpoBe.
                 The hnaediate puur~aae of the r,roviaion is t.0 li-!it
      the r.aount of taxes that r?ay be rained for thfftne c?oneml
      purpoeea, rsepeotively;  but it ie alro deet’ned to lnhlhit
      exaeeoive axpendlturee for any such jrur>ose, nnd to re,Juuire
      that ong and nll ~!onlos raised by taxation for my p.~rpoec
      ?$a11 be applied to thyt rcrticular    purpose and to no &her.
(Comlasl:~noro * Court of Headernon County v. 3.mk.e, 232 3. 3.
94; Ault t. illll. Count.y, 116 S. r?. 359; lJndor~o& v. Horrsrd,
1 3. W. (ld) 750; Carroll v. YXllSaza, 202 S. ‘1. 504; ‘Texas
Jurlaprudenoa,    Vol. 11, p. 029.)
           T!iB COttrtk\CUSO
                           and j0S1 tucd 1~ tl:e ~?Tl?Eoont lm*
>rove,mnt fv.nd, or et leaJet, o::netltutas a SortJo? thetreof,
whloh IQ o. ooxtitotional   fund.
             In view of chu lorr~,oln,: outhoritlcs, yoLl r.rs
reepsctfullp    c?drlced thnt :t ia t&o o~lnlon of this Cepart-
:itcat that tho Comir~nionorn 7 Court l$ne no la~zl authority
to psy for t~!mmlt~nrs and j%I?nanont! record book8 out of
l.he ilCK5Zimnt iZji?OVQ "Ujit fWld.
           ‘;rugtia,:   th:it   the foru..yln~   fully   anvwtz-8 Bcur
inquiry,   0 ire